Citation Nr: 1741051	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected hypertension (HTN).

2.  Entitlement to an extraschedular rating for service-connected HTN.

3.  Entitlement to an initial rating in excess of 10 percent for supraventricular arrhythmia.

4.  Entitlement to an effective date prior to February 24, 2016, for the award of service connection for supraventricular arrhythmia.

5.  Entitlement to a disability rating in excess of 10 percent for right anterior cruciate ligament (ACL) deficiency with traumatic arthritis postoperative (right knee disability).

6.  Entitlement to a separate rating in excess of 10 percent for limitation of flexion of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, and from June 1979 to September 1990.

This appeal is before the Board of Veterans' Appeals (Board) on merged appeals from July 2009 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The July 2009 rating decision continued a 10 percent disability rating for chronic right ACL deficiency with traumatic arthritis postoperative with scar, and continued a 20 percent disability rating for HTN.  In October 2016, the RO granted service connection for supraventricular arrhythmia and assigned a 10 percent rating, effective February 24, 2016.  The Veteran disagreed with the assigned rating, as well as the effective date.

In July 2014, the Veteran testified before a Veterans Law Judge (VLJ) for the claims of increased ratings for a right knee disability and HTN; a transcript is associated with the claims file.

In September 2014, the Board remanded both issues for further evidentiary development, to include VA examinations, and found that a TDIU was raised by the record at his July 2014 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2015, the RO continued a 10 percent rating for chronic right ACL deficiency with traumatic arthritis postoperative with scar; granted a separate 10 percent rating for limitation of flexion of the right knee; granted a separate noncompensable rating for scars, status post right knee ACL repair; continued a 20 percent rating for HTN; and denied entitlement to a TDIU.

In May 2017, the Veteran was notified that the VLJ who conducted his July 2014 hearing was unavailable to participate in a decision on his appeal, that his appeal would be reassigned to another VLJ, and that he had the right to request another optional Board hearing before a different VLJ.  The Veteran subsequently stated in writing that he did not wish to appear at another Board hearing.

The issues of entitlement to higher ratings for right knee disability and limitation of flexion of the right knee, entitlement to an extraschedular rating for HTN, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's HTN has not been manifested by diastolic pressure of predominantly 120 mmHg or more.

2.  For the entire appeal period, the Veteran's supraventricular arrhythmia did not result in paroxysmal atrial fibrillation or other supraventricular tachycardia experienced more than four episodes per year documented by electrocardiogram (ECG) or Holter monitor.

3.  On February 24, 2016, the Veteran filed a Notice of Intent to File; he filed his claim for service connection for supraventricular arrhythmia on August 13, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for HTN are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7101 (2016).

2.  The criteria for an initial rating in excess of 10 percent for supraventricular arrhythmia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, DC 7010 (2016).

3.  The criteria for an effective date prior to February 24, 2016, for the award of service connection for supraventricular arrhythmia are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Claims for Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

Hypertension

The RO rated the Veteran's HTN as 10 percent from October 1, 1990; and rated it as 20 percent from February 29, 1992, under 38 C.F.R. §4.104, DC 7101.  The Veteran seeks a rating higher than 20 percent.

Under DC 7101, a 20 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or systolic pressure predominantly 200 mmHg or more.  A 40 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.

Note (1) indicates that HTN or isolated systolic HTN must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Note (2) advises raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) directs raters to rate HTN separately from hypertensive heart disease and other types of heart disease.

Turning now to the relevant evidence of record, a VA treatment record dated November 2008 reflects an assessment of HTN, and a blood pressure reading of 135/82.

Private treatment records from July 2008 to February 2009 reflect assessments of HTN that was stable with treatment; and blood pressure readings of 152/90, 130/88, 110/82, 135/82, and 149/94.

In April 2009, the Veteran stated that his HTN caused him to be lightheaded more often, and that his medication had been increased.

An April 2009 VA examination report reflects the Veteran's reports of lightheadedness, treatment with medications with minimal response, and no functional impairment from his HTN.  His blood pressure readings were 175/110, 170/103, and 173/108.  The VA examiner revised the Veteran's diagnosis to HTN with hypertensive heart disease, and noted symptoms including lightheadedness and elevated blood pressure despite being on anti-hypertensive medication.

VA treatment records from May 2009 to April 2010 reflect blood pressure readings of 134/72 and 121/76.

In his November 2009 Notice of Disagreement, the Veteran stated that his blood pressure was still high despite taking medication.

In his February 2010 VA Form 9, the Veteran stated that his blood pressure was always high, and that he took medication twice a day.

Private treatment records from October 2013 and April 2014 reflect blood pressure readings of 104/66 and 137/77.

In his April 2014 statement in lieu of a VA Form 646, the Veteran noted the change in diagnosis from HTN to hypertensive heart disease, and contended that this change reflected a more severe diagnosis due to the progression of the disability.

At his July 2014 Board hearing, the Veteran testified that he periodically had trouble with lightheadedness and had elevated blood pressure readings at the doctor's.  He stated that it was "just very hard to get it stabilized" and that he was on medication for his HTN.  He reported that his blood pressure readings could potentially go up to 130 or more at any given time, and that his symptoms usually were lightheadedness.  He explained that he would get lightheaded "just out of the blue," not every month and not every day, and that he did not know what caused it.

Private treatment records from October 2014 to September 2015 reflect blood pressure readings of 127/76, 140/78, 136/76, 143/82, and 145/86.

A September 2015 VA examination report reflects a diagnosis of HTN and the Veteran's reports of shortness of breath and headaches.  Blood pressure readings were 138/80, 138/82, and 138/82.  The VA examiner noted a diagnosis of HTN, which was active.

A private treatment record dated January 2016 reflects that the Veteran reported that he checked his blood pressure regularly at home and that the systolic pressure reading always was in the 130 range, although it was elevated at the doctor's office.  He had a blood pressure reading of 168/85.

A VA treatment record dated February 2016 reflects a blood pressure reading of 146/78.

In his March 2016 statement in lieu of a VA Form 646, the Veteran contended that the evidence did not demonstrate sustained improvement or that improvement would be maintained under ordinary conditions of life.

Private treatment records from July 2016 to August 2016 reflect blood pressure readings of 145/67 and 146/79.

A February 2017 VA examination report reflects review of the Veteran's claims file, a diagnosis of HTN, and treatment with continuous medications since 1995.  His blood pressure readings were 128/70, 126/68, and 126/68.  The VA examiner noted that the Veteran's HTN was well-controlled with the medications.

Based on all evidence of record, both lay and medical, the Board finds that the criteria for a disability rating in excess of 20 percent for HTN are not met.  In that regard, although the Veteran requires continuous medications to control his HTN, the rating criteria for ratings in excess of 10 percent are based on predominant diastolic and systolic blood pressure readings.  The Veteran's medical evidence dated during the appeal period demonstrates that his diastolic pressure readings are predominantly under 100, with slightly higher readings ranging from 103 to 110 during his April 2009 VA examination.  His systolic pressure readings are predominantly under 160, with higher systolic pressure readings ranging from 170 to 175 during his April 2009 VA examination, and 168 mmHg in January 2016.

Based on this body of evidence, the Board concludes that the evidence of record does not show that his HTN has been manifested by diastolic pressure that is predominantly 120 mmHg or more at any point during the appeal period.

The Board acknowledges the Veteran's contention that a higher disability rating is warranted due to the change in diagnosis from HTN to hypertensive heart disease at his April 2009 VA examination.  However, his heart disability has been separately service-connected and rated.  In other words, his heart disease has already been accounted for.  

The Veteran also contends that his diastolic blood pressure could potentially rise to 130 or more at any given time, and that the evidence does not demonstrate sustained improvement or that improvement would be maintained under ordinary conditions of life.  The Board emphasizes that in order to warrant a 40 percent rating, the evidence must demonstrate that the Veteran has had diastolic pressure predominantly 120 mmHg or above; therefore, the potential for higher readings does not establish that a certain criteria are met.  The evaluation of the Veteran's HTN is based on the severity of the disability during the appeal period only.      

With regard to the argument questioning sustained improvement, the evidence during the appeal period clearly shows that the Veteran's HTN has been stable with treatment and well-controlled with medications, which tends to undermine the Veteran's assertion that sustained improvement has not been demonstrated.

Regardless, the medical evidence in this case does not substantiate a rating higher than the already assigned 20 percent rating.  Should the Veteran learn that his predominant blood pressure readings have increased in the future, he is invited to submit an increased rating claim at that time.  Based on the foregoing, the Board finds that the preponderance of the evidence is against granting a disability rating in excess of 20 percent for the Veteran's HTN.  Accordingly, a disability rating in excess of 20 percent for HTN is not warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Board acknowledges that the Veteran's continuous subjective complaints of lightheadedness due to his HTN, which is addressed in the Remand below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 69-70.




Supraventricular Arrhythmia

The Veteran's supraventricular arrhythmia is currently rated as 10 percent disabling, effective February 24, 2016, under 38 C.F.R. § 4.104, DC 7010.

Under this diagnostic code, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

Turning to the facts, a June 2015 private treatment record reflects that the Veteran reported some brief palpitations earlier that week, which was the only time in months, and none since.  He denied chest pain at rest and with exertion, irregular heartbeat, and shortness of breath.

A September 2015 VA examination report reflects a diagnosis of ventricular arrhythmia and the Veteran's reports of atrial fibrillation and being informed that he had an irregular heartbeat.  He stated that his condition had improved and that he did not experience angina, shortness of breath, fatigue, dizziness, or syncope attacks.  The Veteran had atrial fibrillation that was intermittent (paroxysmal) with one to four episodes in the past 12 months, as documented by ECG.  The VA examiner did not note that the Veteran had any supraventricular tachycardia, and an examination revealed regular rhythm.

A January 2016 private treatment record reflects that the Veteran felt he had had no recurrent atrial fibrillation; and denied any chest pain at rest and with exertion, irregular heartbeat, and shortness of breath.  He was assessed with paroxysmal atrial fibrillation.

A February 2016 VA treatment record reflects that the Veteran reported a 2013 diagnosis of atrial fibrillation.  An examination revealed regular rhythm and rate, and the assessment was paroxysmal atrial fibrillation by history.  In April 2016, the Veteran reported that he sometimes felt an irregular heartbeat if he did relatively vigorous exercise, but was not aware of his heart rhythm most of the time.

An August 2016 VA examination report reflects review of the Veteran's claims file and a diagnosis of supraventricular arrhythmia.  The VA examiner stated that the Veteran had a cardiac arrhythmia, specifically atrial fibrillation, which was constant.  An exercise stress test was not performed and the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.

In May 2017, the Veteran stated that he took medications for his atrial fibrillation to keep a normal sinus rhythm, and that without them he had frequent bouts of atrial fibrillation.

In his September 2017 brief, the Veteran contends that the VA examination did not adequately assess his disability as he reported flare-ups that were productive of increased tachycardia that medication only moderately controlled.

Based on the preponderance of the evidence, the Board finds that the criteria are not met to assign an initial rating in excess of 10 percent for his service-connected supraventricular arrhythmia.  The evidence reflects paroxysmal atrial fibrillation until the August 2016 VA examination, at which time the examiner found that he had constant atrial fibrillation.  

The Veteran is not entitled to a higher, 30 percent, rating under DC 7010 because he does not have paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  His 10 percent rating adequately compensates him for paroxysmal atrial fibrillation with one to four episodes per year and more recently his permanent atrial fibrillation.
The evidence does not support an initial rating in excess of 10 percent for his supraventricular arrhythmia.

The Veteran expressed in a September 2017 brief that the VA examiner did not adequately address his flare-ups, which he states results in increased tachycardia.  The Veteran is competent to describe the feelings he experiences when his heart rate increases, but he is not competent to diagnose paroxysmal atrial fibrillation or other supraventricular tachycardia, as there is no evidence that he possesses the requisite medical training.  Significantly, the rating criteria under which his atrial fibrillation is evaluated,  DC 7010,  is based upon the number of episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year as documented by ECG or Holter monitor, and not as documented by a layperson.  As such, the Veteran's lay statements as to increased symptoms during a flare-up by themselves are not sufficient to warrant a higher rating in this case.  The Board finds that the August 2016 VA examination provided sufficient information and a sound basis for a decision on the Veteran's claim, especially as the findings are consistent with the other evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also acknowledges the Veteran's May 2017 statement that without his medication he experienced frequent bouts of atrial fibrillation.  In other words, he suggests that the medication lessens his episodes.  The Board is prohibited from taking into account the ameliorative effects of the Veteran's medication when assessing the nature and severity of his disability.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2013) (holding that the ameliorative effects of medication cannot be taken into effect unless specifically contemplated by the applicable diagnostic code).  Even still, the Veteran's disability is evaluated only on the objective clinical findings as documented by ECG or Holter monitor. When the Veteran's paroxysmal fibrillation was present, it was only shown to have occurred one to four times a year.  In 2016, the Veteran's atrial fibrillation was found to be constant; thus, no longer intermittent.  A rating higher than the current 10 percent rating is assigned based only on the number of episodes of paroxysmal (intermittent) atrial fibrillation, which is no longer shown.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable, and the claim for an initial rating in excess of 10 percent for supraventricular arrhythmia must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


III.  Claim for an Earlier Effective Date

The Veteran disagrees with the assigned effective date of February 24, 2016, for the award of service connection for supraventricular arrhythmia.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With specific regard to direct service connection claims, the effective date is the day following separation from active service or the date entitlement arose if the claim was received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(2)(i).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.

The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

In this case, the Veteran's Notice of Intent to File was received by the RO on February 24, 2016.  He then submitted his claim on August 13, 2016.
In his September 2017 brief, the Veteran incorrectly stated that the effective date was based upon a February 24, 2016, examination "that demonstrated that he had met the schedular requirements."  He contended that his disability "could not have just popped up on the date of the VA examination, but rather had to persist long before the February 24, 2016 date, in order to have been present during the VA examination."

The Boards emphasizes that the effective date of February 24, 2016, is based upon the date of receipt of the Veteran's Notice of Intent to File, and not on any VA examination.  However, even if the Veteran exhibited symptoms of supraventricular arrhythmia prior to this effective date, the effective date of his award of  service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date in this case.

Because the Veteran's claim was filed many years after he was discharged from service in 1990, the effective date, as a general matter, would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Further, prior to February 24, 2016, the date of the Veteran's Notice of Intent to File, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for supraventricular arrhythmia.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for supraventricular arrhythmia is February 24, 2016, the date the Veteran's Notice of Intent to File was filed.  See 38 C.F.R. §§ 3.114(a), 3.400.

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.

ORDER

Entitlement to a disability rating in excess of 20 percent for HTN is denied.

Entitlement to an initial rating in excess of 10 percent for supraventricular arrhythmia is denied.

Entitlement to an effective date prior to February 24, 2016, for the award of service connection for supraventricular arrhythmia is denied.


REMAND

With regard to the remaining issues on appeal, a remand is required for further evidentiary development.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The September 2014 Board remand instructed the AOJ to 1) obtain and associate with the claims file any relevant VA treatment records since May 2009; 2) request that the Veteran identify any private treatment records that he may have for his claimed disability which were not already of record, attempt to obtain and associate those treatment records with the claims file, and notify the Veteran if they could not be obtained; 3) provide VA examinations to determine the current nature and severity of his right knee disability and HTN; 4) request that the Veteran complete a formal application for a TDIU; 5) obtain an opinion as to whether the Veteran's service-connected disabilities would as likely as not prevent him from engaging in employment for which his education and occupational experiences would otherwise qualify him; and 6) readjudicate the issues.

The AOJ obtained and associated updated VA treatment records with the Veteran's claims file; sent an August 2015 letter to the Veteran to obtain private treatment records; associated treatment records from private medical providers identified by the Veteran or notified him that such records could not be obtained; associated a completed VA from 21-8940 with the claims file; and readjudicated the claims in December 2015 and February 2017 Supplemental Statements of the Case (SSOCs).

However, while VA examinations for the Veteran's right knee disability were provided, the AOJ failed to ensure that the VA examiners complied with the September 2014 remand instructions.  Specifically, regarding the right knee VA examination, the September 2015 VA examiner stated that he did not review the Veteran's claims file, did not note the frequency and duration of any flare-ups, and only noted functional loss or impairment during flare-ups but did not estimate the effect of such functional loss by equating the disability experienced to such losses to additional loss of motion (stated in degrees) in flexion and extension.  A February 2017 VA examiner did review the claims file, but stated that the Veteran did not report flare-ups of the knee, that the right knee had normal range of motion, and that there was no pain noted on the examination.  The findings of the February 2017 examination are in stark contrast with the findings of the prior examination, and this inconsistency was not addressed or explained by the February 2017 VA examiner.

With regard to the TDIU claim, an opinion is needed to assess any functional impairment, particularly occupational impairment, caused by the Veteran's service-connected disabilities.  The Veteran testified at his July 2014 Board hearing that he believed that his HTN-related lightheadedness prevented him from working.  The September 2015 VA examiner noted his complaints of shortness of breath and headaches, but did not address to what extent, if any, the Veteran's previously reported lightheadedness precluded him from substantially gainful employment.  Likewise, the February 2017 VA examiner did not address the Veteran's subjective complaints regarding his HTN, and merely stated that his HTN had no functional impairment or impact on physical or sedentary employment, without any rationale, including addressing the Veteran's previous complaint of lightheadedness.  Further, the Board instructed the AOJ in its September 2014 remand to obtain an opinion as to the functional impairment resulting from the Veteran's service-connected disabilities as a whole, and unfortunately, this was not received. The Veteran is also service-connected for supraventricular arrhythmia, healed mallet left little finger, and fracture right olecranon with traumatic arthritis.

Additionally, the claim for a TDIU is inextricably intertwined with the claims for higher ratings for the right knee disability hereby remanded, and the adjudication of the TDIU claim may depend on the outcome.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Lastly, as stated above, pursuant to DC 7101, hypertensive vascular disease is rated based on the predominant diastolic pressure, the predominant systolic pressure, or a history of a particular level of predominant diastolic pressure if continuous medication is required for control of the condition.  38 C.F.R. § 4.104.  No additional criteria are listed in that rating code.

The provisions of 38 C.F.R. § 3.321(b) (2016) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extraschedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Based on the evidence discussed above, the Veteran has continuously reported lightheadedness due to his HTN.  Because his lightheadedness is not specifically addressed in 38 C.F.R. § 4.104, DC 7101, the Board finds it prudent to refer the Veteran's claim for an extraschedular rating for HTN to the Under Secretary for Benefits or the Director of the Compensation and Pension for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability, to include instability, loss of flexion, and scar.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected right knee disability, to include instability, loss of flexion, and scar; and address their severity.  

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question and any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(c)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement or with flare-up must be noted.  

(d)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  

(e)  Indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that.

All opinions should be supported by a clear explanation.

2.  Obtain an opinion (and examination if deemed necessary) in connection with the TDIU claim.  The examiner is asked to review the claims file and then respond to the following:

(a) Address all functional impairment/limitations, if any, associated with EACH of the Veteran's service-connected disabilities, specifically in terms of his ability to perform sedentary and physical work-like or occupational tasks, to include the Veteran's subjective complaints of lightheadedness, which he attributes to his HTN.  

(b) Also address any occupational impairment presented when considering all of the service-connected disabilities as a whole, rather than singularly.  

The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions should be supported by a clear explanation.

3.  Refer the Veteran's HTN to the Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Director is asked to consider the Veteran's report of lightheadedness associated with his HTN.

4.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claims on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


